THOMAS, J.
— This case is submitted on the merits, and on the motion of the Attorney General to strike the bill of exceptions. The motion must prevail, since it appears that the bill of exceptions was not presented to or filed with the trial judge Avithin 90 days from the day on which the judgment was entered; the judgment having been entered on November 12, 1912, and the bill presented to the trial judge on February 12, 1913, 92 days thereafter. — Code, § 3019.
We have examined the record proper, and find no errors therein. The judgment of conviction is affirmed.
Affirmed.